The plaintiff in error, John Hale, was convicted in the county court of Stephens county upon an information charging that in said county on or about the 15th day of April, 1921, he did then and there unlawfully sell four pints of whisky to one Joe B. Tipton for the sum of $15, and his punishment was fixed at a fine of $250 and confinement in the county jail for 30 days. From the judgment rendered in accordance with the verdict on the 21st day of May, 1921, an appeal was perfected by filing in this court in due time a petition in error with case-made.
No brief has been filed, and when the case was called for final submission the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
An examination of the record shows that the testimony of the witnesses for the state support the allegations of the information and that no evidence was offered on the part of the *Page 99 
defendant. It also appears that the assignments of error are not sustained by the record.
It is the opinion of the court that the appeal is without merit, and that the judgment of the lower court should be affirmed, and it is so ordered.
MATSON and BESSEY, JJ., concur.